United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3823
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Lorenzo Rivera Reyes,                   *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: July 23, 2002
                              Filed: July 26, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      After he was convicted of drug-trafficking and money-laundering conspiracies,
Lorenzo Rivera Reyes was sentenced to seventy-eight months in prison and four years
supervised release. He appeals the district court’s1 denial of his pretrial motion to
suppress evidence seized from his home pursuant to a search warrant.



      1
       The HONORABLE ANN D. MONTGOMERY, United States District Judge
for the District of Minnesota, adopting the report and recommendations of the
HONORABLE ARTHUR J. BOYLAN, United States Magistrate Judge for the
District of Minnesota.
       Having carefully reviewed the record and the parties’ submissions on appeal,
we agree with the district court that the warrant to search Reyes’s residence in
Brownsville, Texas, was based upon a sufficient showing of probable cause and,
alternatively, that the subsequent warrant search was valid under the good faith rule
of United States v. Leon, 468 U.S. 897 (1984). Accordingly, Reyes’s suppression
motion was properly denied. See United States v. Smith, 266 F.3d 902, 904 (8th Cir.
2001) (standard of review).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-